Citation Nr: 0724956	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  96-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include pes cavus and Morton's Neuroma.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as "Appellant")




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1959, and from August 1963 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July and 
October 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In September 
2000, the veteran appeared and testified at a personal 
hearing before the undersigned Veterans' Law Judge, sitting 
at Oakland, California.  

This case was remanded by the Board in January 2001 to comply 
with the duty to notify and assist a claimant that included 
additional VA medical examinations and medical opinions.  
That notice and assistance has now been completed, and the 
case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the 
veteran's currently diagnosed bilateral pes cavus and 
Morton's Neuroma is related to his active duty service.  

2.  The weight of the competent medical evidence shows that 
the veteran's skin cancer is not related to service.




CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for a bilateral foot 
disorder of pes cavus and Morton's Neuroma.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002  & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006). 

2.  Skin cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002  
& Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
May 2001, August 2001, December 2002, and February 2004 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, what evidence the appellant should 
provide, informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in evidence that pertains to the 
claims, including medical opinions from a doctor showing a 
relationship between the current disabilities and an injury, 
disease, or event in service.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinions, private medical evidence, 
personal hearing testimony, and other lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  In responses dated in 
February 2004 and April 2006, the veteran indicated in 
writing that he had no other information or evidence to give 
to VA to substantiate his claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim for service connection for 
skin cancer is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  In March 2006 and April 2007, the 
veteran was provided with notices of the type of evidence 
necessary to establish an effective date or increased rating 
if service connection were granted on appeal, although the 
notice was not followed by a readjudication of the claim for 
a bilateral foot disorder.  When implementing the Board's 
grant of service connection on claim for a bilateral foot 
disorder, the RO will address any notice defect with respect 
to a disability rating and effective date.  Significantly, 
the veteran retains the right to appeal the disability rating 
and effective date assigned by the RO.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

In compliance with the Board's November 2001 remand, the RO 
issued notice letters to the appellant (May 2001, August 
2001, December 2002, and February 2004), obtained VA 
examinations of the skin and feet (June 2004, January 2005, 
addendum in March 2005), then readjudicated the appellant's 
claims and issued a Supplemental Statement of the Case (June 
2005).  In this regard, the Board notes the representative's 
contention in the June 2007 brief that the Board's November 
2001 Remand order was not complied with because the VA 
examination was conducted prior to obtaining all medical 
evidence; the claims file was not reviewed prior to the June 
2004 VA examination; and the June 2004 VA examiner was not a 
dermatologist.  With regard to these contentions, the 
representative has not indicated what additional medical 
evidence was not of record at the time of the June 2004 VA 
examination, or that any significant medical facts or history 
were not of record at the time of the June 2004 VA 
examination.  The November 2001 Board Remand order did not 
require that the VA examiner review the claims file prior to 
the June 2004 VA examination, but requested the VA examiner 
to review the claims file and evidence "in conjunction 
with" the VA examination, which the examiner did, and 
provided evidence of having done, in the March 2005 addendum 
to the June 2004 VA examination report.  Finally, the 
November 2001 Board Remand order did not require that the VA 
examiner be any type of specialist, including a 
dermatologist; the Board Remand order only ordered a VA 
dermatology examination, which the veteran was provided.  
There is no requirement that VA examinations be conducted by 
board-certified specialists, and such a specialist was not 
ordered in this case.  Because service connection has been 
granted for the bilateral foot disability, the contentions 
regarding noncompliance with the November 2001 Board Remand 
that pertain to that issue are rendered moot.  For these 
reasons, the Board finds that VA has substantially complied 
with the Board's November 2001 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Bilateral Foot Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran contends that he suffers from a foot disorder to 
include pes cavus and Morton's Neuroma as a result of 
repetitive foot trauma during 20 years of military service, 
namely marching, running with combat boots, and parachute 
jumps.  In various written statements and personal hearing 
testimony, he specifically contends that his foot disorder is 
due to foot trauma, including 41 parachute jumps, during 17 
years of his 20 years of service.

The evidence of record includes service medical records which 
are negative for complaints, findings, or diagnosis 
pertaining to bilateral foot pain or relevant symptomatology.  
At the July 1957 service entrance examination, and at a July 
1959 service separation examination, the veteran's feet were 
clinically evaluated as normal.  At the service separation 
examination, the veteran was determined to be qualified for 
active duty at sea and on foreign shore.  Service medical 
records for the period from August 1963 to August 1981 
reflect a left ankle sprain in February 1964 from a parachute 
jump.  At numerous in-service examinations, including at the 
July 1981 service separation examination, the veteran 
specifically indicated in the Report of Medical History that 
he did not have and had never experienced "foot trouble," and 
his feet were consistently evaluated as clinically normal.

Post-service VA outpatient treatment records dated from 1982 
to March 1995 record various complaints, but are negative for 
complaints, findings, or diagnosed orthopedic disabilities of 
the feet.  A July 1983 entry reflects a foot blister to the 
medial aspect of the right foot.  VA outpatient treatment 
entries beginning in 1995 reflect complaints of foot pain.  
VA outpatient treatment records also reflect that the veteran 
incurred a splinter in 1986 to the 5th metatarsal phalangeal 
of the right foot, with associated swelling and 
symptomatology.

At a VA examination in March 1995, the veteran reported 
wearing combat boots and daily running during his 20 years of 
military service.  He complained of pain in the soles of his 
feet, and reported that he had received inserts from a 
podiatrist, but indicated he did not know the specific reason 
for the pain.  Physical examination of the feet revealed a 
high arch, pes cavus configuration of the feet, with no other 
abnormality noted, and the examiner noted that the veteran 
had inserts in his shoes. The diagnoses included a pes cavus 
configuration of the feet which may contribute to foot pain 
or metatarsalgia, and X-ray evidence of bilateral calcaneal 
spurring.

The veteran submitted articles and medical treatise evidence 
regarding foot or orthopedic injuries associated with 
marching, jogging, or running in boots.  An article entitled 
A Biomedical Comparison of the Running Shoe and the Combat 
Boot, 147 Military Medicine 380-83 (1982), includes that heel 
contusions, stress fractures, and retrocalcaneal bursitis 
were significantly greater in recruits with pes cavus, or 
high longitudinal arch, shock absorption and impact 
cushioning were worse in the boot than in the running shoe, 
and that the current styles of combat boots were inferior to 
the running shoe in all phases of testing.  An article 
entitled Overuse Injuries of the Lower Extremities Associated 
with Marching, Jogging, and Running: A Review, 148 Military 
Medicine 783-86 (1983), cites sources to the effect that such 
physical anomalies such as high arched feet (pes cavus) had 
been implicated as predisposing factors influencing the 
incident of lower extremity injuries, and that the combat 
boot had historically been blamed for such military training 
maladies as march (stress) fracture, Achilles tendinitis, and 
blisters.  An article entitled The Biomechanics of Running on 
Different Surfaces, 3 Clinics in Podiatric Medicine and 
Surgery 649-59 (1986), summarizes in a literature review that 
many stress fractures are due to cumulative impact shock, 
which is believed to be greater on a hard surface like 
concrete, and that the rapid transmission of the shock wave 
through the body on a harder surface, like concrete or 
asphalt, and the apparent limitation of the runner's ability 
to dampen the high-frequency shock waves as his speed 
increased, might more likely be a causative factor in 
cumulative impact shock.

A written statement from the veteran's wife reflects, among 
other things, that she had been married to the veteran since 
1972, and that after exercising in service the veteran would 
complain that his feet hurt.

VA outpatient treatment records reflect complaints of pain in 
both feet, an October 1995 diagnosis of bilateral Morton's 
Neuroma, a January 1996 diagnosis of metatarsalgia with 
possible radiculopathy, and a February 1996 diagnosis of 
bilateral Morton's Neuroma.

At a personal hearing at the RO in March 1996, the veteran 
testified as follows: prior to military service he had no 
problems with his feet; he jogged in boots his entire 
military career so that it aggravated his preexisting foot 
disorder; and that about 10 years after service he first used 
inserts for his shoes.

A private examination by Barry Nemrow, DPM, in January 1996 
reflects a diagnosis of Morton's Neuroma.  Dr. Nemrow's 
outpatient treatment records dated from February to March 
1996 reflect X-ray findings of spurring, and treatment of the 
feet with injections and Motrin.  An October 2000 letter from 
Dr. Nemrow included the medical nexus opinion that the 
collective foot trauma during the veteran's many years of 
service (marching/running with combat boots, jumping, and 
parachuting) was "consistent with" the veteran's 
metatarsalgia due to currently diagnosed Morton's Neuroma.  

At a personal hearing in September 2000 before the 
undersigned Veterans' Law Judge, sitting at Oakland, 
California, the veteran testified in relevant part as 
follows: he first experienced foot problems in service, 
primarily pain in the forefoot and ball of the feet since the 
early 1990's, due to running in combat boots and from landing 
on concrete during parachute jumps; he jumped out of a plane 
41 times in service; he did not seek treatment in service for 
foot pain, so there are no records of treatment during 
service; he continued to have foot problems in service and 
after service; he first sought treatment with VA for foot 
problems in the mid-1990's, when the VA physician gave him 
inserts to wear in his shoes; and he described various 
treatments for the foot pain, including injections and 
Ibuprofen and Tylenol.

A June 2001 letter from Daniel Naughton, DPM, included the 
medical nexus opinion that, although the veteran's bilateral 
foot symptomatology did not manifest until several years 
after service separation, it was highly probable that the 
bilateral foot neuromas had their onset during the 20 years 
of military service.  Dr. Naughton indicated that the 
bilateral neuromas were probably due to (caused or aggravated 
by) repetitive foot traumas such as running in combat boots, 
parachuting, and marching during service.  

Pursuant to the Board's November 2001 Remand order, the 
veteran was afforded VA examinations of the feet in June 2004 
and January 2005.  The June 2004 VA examination report, with 
March 2005 addendum reflecting a review of the claims file, 
reflects diagnoses of pes cavus and bilateral Morton's 
neuromas, and the opinion that it was unlikely that the 
bilateral foot disability was related to the veteran's 
military service.  The January 2005 VA feet examination 
report which reflects a much more extensive review of the 
evidence of record, including the claims file and specific 
history, resulted in diagnoses of status post resection of 
neuroma of the left foot interspaces two and three, and 
history of symptoms compatible with Morton's neuroma on the 
right foot.  The January 2005 VA examining physician offered 
the opinion that the current bilateral foot disability could 
have been aggravated by the activities of military service.  
VA treatment records also show current diagnoses of neuromas 
of both feet, and reflect treatment that included orthotics.  

After a review of the evidence, and considering the January 
2005 VA examiner's opinion that Morton's neuroma could have 
been aggravated by service, Dr. Nemrow's October 2000 medical 
opinion that the veteran's currently diagnosed metatarsalgia 
due to Morton's Neuroma is "very consistent with" collective 
foot trauma over many years in service, Dr. Naughton's 
opinion that the bilateral neuromas were probably due to 
(caused or aggravated by) repetitive foot traumas in service, 
and the various medical articles the veteran has submitted 
that support the general proposition that preexisting pes 
cavus, or high longitudinal arch, was a predisposing factor 
influencing the incident of lower extremity injuries, 
including heel contusions and stress fractures, and that many 
stress fractures are due to cumulative impact shock, which is 
believed to be greater on hard surfaces, the Board finds that 
the weight of the competent medical evidence is at least in 
relative equipoise on the question of whether the veteran's 
currently diagnosed bilateral pes cavus and Morton's neuroma 
is related to his active duty service.  Resolving such 
reasonable doubt in the veteran's favor, the Board finds that 
the bilateral pes cavus and Morton's Neuroma were caused or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Service Connection for Skin Cancer

The veteran contends that he had heavy sun exposure during 
his 20 years of active duty service, including service in 
Vietnam, and that his post-service skin cancer is related to 
the in-service sun exposure.  

The Board notes that in August 1995 the veteran filed a claim 
for service connection for skin cancer of the right ear.  An 
October 1995 RO rating decision, issued October 13, 1995, 
included adjudication of the issue as service connection for 
basal cell carcinoma secondary to Agent Orange exposure; 
however, the Board notes that the veteran alternatively 
contended that his skin cancer of the right ear is 
etiologically related to exposure to the sun during service, 
as indicated by his September 1995 notice of disagreement.  A 
March 27, 1997 supplemental statement of the case (which, 
because a statement of the case had not been issued, serves 
as a statement of the case) addressed the issue of service 
connection for skin cancer, both as directly related to 
service, and on the basis of exposure to herbicides.  A 
letter from the veteran received on April 21, 1997, which 
serves as his substantive appeal, addressed the issue of 
entitlement to service connection for skin cancer as having 
been caused by solar exposure in service; however, the 
veteran's April 21, 1997 letter did not address the issue of 
skin cancer due to due to herbicide (Agent Orange) exposure 
in service.  Thereafter, it does not appear that a 
substantive appeal with regard to the issue of entitlement to 
service connection for skin cancer due to herbicide exposure 
in service was received by VA either within 60 days of 
issuance of the March 27, 1997 supplemental statement of the 
case or within one year of the October 13, 1995 notice of the 
rating decision.  In addition, at the personal hearing, the 
veteran testified that the issue was service connection for 
skin cancer as the result of sun exposure during service.  
For these reasons, it does not appear that the veteran has 
pursued or perfected an appeal of the theory of entitlement 
to service connection for skin cancer as due to herbicide 
exposure, so that issue is not currently on appeal to the 
Board.  The Board will consider whether the veteran's skin 
cancer is the result of service, including sun exposure in 
service.

The evidence of record weighing in favor of the veteran's 
claim includes the veteran's statements and testimony that he 
had extensive sun exposure during his 20 years of active duty 
service, including during service in Vietnam.  The evidence 
of record shows that years after service, from 1994 to 2001, 
the veteran had skin cancers (basal cell carcinoma) removed 
from the forehead and neck and ear.  At the September 2000 
personal hearing, the veteran testified in relevant part that 
in service he was in the infantry; he was exposed to hot 
conditions, including in the Dominican Republic, Vietnam, 
Panama, other US locations; he did not use sunscreen or sun 
block in service, did not cover up during service, and 
sustained sun exposure, including sun burns, during service; 
and he was first found to have basal cell carcinoma after 
service in 1994, and had multiple excisions from the right 
ear and face over the next few years.  

The evidence of record weighing in favor of the veteran's 
claim includes a May 23, 2000 letter from a VA physician to 
the veteran to the effect that skin cancer normally takes 
many years (easily 20 to 30 years) to manifest after the sun 
damage, but it is impossible to pinpoint the actual time of 
damage, which is probably a cumulative effect over time.  The 
VA physician further noted that about 80 percent of the 
damage actually occurs before age 18.  The record reflects 
that the veteran's date of birth is in September 1937 and he 
served from August 1963 to August 1981.  The opinion included 
that the veteran's history of extensive exposure during 20 
years of military service certainly increased the risk of 
skin cancer.  

The evidence of record weighing against the veteran's claim 
includes service medical records that are negative for 
complaints, findings, or diagnosis of skin cancer in service.  
The evidence of record weighing against the veteran's claim 
also includes a June 2004 VA examination that included 
examination of the veteran's skin that noted a history of 
skin cancer (basal cell carcinoma) and multiple actinic 
keratoses; a review of a 1998 examination report; a scar of 
the left auricular area from a 2001 excision; reports and 
clinical findings that were negative for active current 
disease, but showed scars residual to excisions of the 
forehead and neck; diagnosis of skin cancer; and an opinion 
that it was unlikely that the veteran's skin disorders were 
related to sun exposure in service.  The examiner stated the 
opinion in terms of "no evidence that the veteran's skin 
conditions are at least as likely as not secondary to the 
veteran's military exposure."  A March 2005 addendum to this 
examination reflects that the VA examiner reviewed the claims 
file in conjunction with the examination, and revisited the 
June 2004 medical opinion, and offered the opinion that a 
review of the additional findings in the claims file did not 
alter the June 2004 medical nexus opinion.  

After a review of the evidence, the Board finds that the 
weight of the competent medical evidence shows that the 
veteran's skin cancer (status post excision basal 


cell carcinoma) is not related to service.  The Board finds 
the June 2004 VA examination report to be of greater 
probative value than the May 2000 VA physician letter because 
the June 2004 VA examination was based on a more thorough 
history and review of the record; the evidence shows a post-
service onset of skin cancer many years after service 
separation; and the May 2000 VA physician's opinion indicates 
that about 80 percent of the skin damage occurred before 
service (before age 18).  

The Board does not question the sincerity of the appellant's 
conviction that his skin cancer is related to sun exposure in 
service.  However, while he is competent to report his 
symptoms and what he experienced, his assertions alone are 
not persuasive.  In addition, as a lay person, he is not 
competent to provide a medical etiology merely by his own 
assertions because such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Since the appellant is not 
professionally qualified to provide a medical opinion, and 
because there exists no medical evidence providing such a 
nexus between the appellant's current skin cancer and 
service, there is no competent evidence upon which to 
establish service connection for this claim.

For these reasons, the Board finds that weight of the 
competent evidence shows that the veteran's skin cancer is 
not related to service.  Because a preponderance of the 
evidence is against the veteran's claim for service 
connection for skin cancer, the benefit of the doubt doctrine 
is not for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Service connection for a bilateral foot disorder of pes cavus 
and Morton's Neuroma is granted.

Service connection for skin cancer is denied.



____________________________________________
STEVEN L. COHN
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


